Citation Nr: 9910820	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-02 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, among other things, denied entitlement to 
service connection for a back disorder.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1996.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  In March 1997, the Board 
remanded the issue to the RO for further development.  
Unfortunately, the veteran has not responded to RO requests 
for assistance in developing the claim, and/or his 
whereabouts are unknown to the RO or to his representative.  
At this time the requested developments have been 
accomplished to the extent possible and the case is now 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary and available 
for an equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a chronic back 
disability.  In-service pathology is found to be acute and 
transitory.

3.  The evidence of record does not currently show a chronic 
back disability.

4.  Mail sent to the veteran's last know address has not been 
returned, but the appellant has not reported for examination, 
or provided other information requested.


CONCLUSION OF LAW

A claim for entitlement to service connection for the 
residuals of a low back injury is not well grounded based on 
the evidence now of record.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran contends, in essence, that he injured his back in 
service and is entitled to service connection thereto.  
Service medical records reveal that the veteran sought 
treatment in January "1967" for a strained back.  (That is 
the date on the record, however, it is presumed to be 1968 as 
the appellant was not in service in 1967.)  Physical 
examination showed localized pain in the right superior 
buttock just lateral to the sacroiliac joint.  He exhibited 
much facial grimacing and protestations of pain.  There was 
questionable spasm of the paralumbar muscles but he was able 
to sit up without problems.  The clinical impression was low 
back strain - very mild.  The July 1968 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's spine.  

In a post service VA muscles examination report on another 
issue in April 1992, the veteran had normal range of motion 
in his shoulders and hips.  There was no mention of back pain 
during the movement examination.  The examiner remarked that 
the veteran appeared somewhat intoxicated and related that he 
had injured his back one week previously.  He had apparently 
filed a Workers' Compensation claim for the back injury and 
had been prescribed Soma.  He was somewhat unsteady of his 
feet but walked fairly well later.  He used a walking cane, 
which he stated he had used since hurting his back.  

At a hearing before a Member of the Board in October 1996, 
the veteran testified that he had problems with his back when 
he bent over.  He related that he had three surgeries on his 
back, two fusions and one laminectomy in 1984 and 1985.  He 
denied having any problems with his back prior to service and 
indicated that he hurt his back in service while lifting 
sandbags.  He remarked that he received several shots into 
his back during service to help him relax.  He observed that 
he received treatment within a few months after service 
separation and went to the hospital and received a shot.  He 
was discharged the following day.  He acknowledged that he 
did not really begin having problems until 1984.  
Specifically, the veteran noted that in 1984 he fell off a 
piece of heavy equipment.  During the course of treatment, a 
piece of bone was found in his back and the doctor told him 
that it could have been there for years or could have just 
happened.  However, the veteran indicated that the doctor 
told him that it likely happened in service.  He was on no 
medication and had not been to a doctor for his back for two 
years.  

Upon further questioning, the veteran described the in-
service injury as a sudden sharp pain down the back of his 
leg, mostly on the left side.  He had on and off pain 
throughout service and was hospitalized overnight shortly 
after service.  He remarked that he was working in 
construction at the time and had done mostly construction 
work since service.  He reiterated that he fell at work in 
1984 and sought private medical treatment.  Apparently, one 
X-ray study showed a piece of bone in the back.  He had 
surgery to remove the bone and a laminectomy in 1984.  He 
subsequently underwent a fusion and another laminectomy.

By way of remand development, the veteran was to be afforded 
a more recent examination.  Letters were sent to him at his 
last know address, and the letters are not shown to have been 
returned as undeliverable.  As his whereabouts are unknown, 
the scheduled examination could not be conducted.  Further, 
an attempt was to be made to associate the medical records 
from the 1984 and 1985 surgeries but the veteran failed to 
supply the necessary information.  As directed, the RO 
obtained the service personnel records and associated them 
with the file but they shed no light on the veteran's current 
claim.  

Review of the service and post-service medical records in 
this case fails to reveal any chronic residuals of a low back 
injury in service that continued thereafter.  Specifically, 
although the veteran reported multiple incidents of back pain 
in service, the service medical records show only a single 
episode of a back strain.  Further, there is no evidence that 
the injury was of a chronic nature, as evidenced by a 
diagnosis of "very mild" low back strain and a normal 
separation examination.  In addition, the veteran has failed 
to relate any current back pathology to service by any 
competent evidence.  Specifically, in a VA examination report 
dated in 1992, the veteran reported a one week history of 
injuring his back at work.  Moreover, at his hearing before 
the Board in 1996, he related a history of injuring his back 
on the job in 1984, which ultimately required three back 
surgeries, but appeared to have no connection to service.  
Therefore, the Board finds that more recent findings of back 
pathology have not been associated by any competent medical 
evidence to any in-service occurrence or event.  

Accordingly, the veteran has failed to show a medical nexus 
between service and a low back disorder, as required by law.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, despite 
his contentions that he has had a back disorder since 
service, the evidence does not support a finding of a chronic 
back disorder in service, nor does the evidence show that his 
claimed disability was the result of disease or injury 
incurred in service.  Because the evidence fails to show a 
chronic back disorder in service, his subsequent 
manifestation of a back disorder cannot be said to be service 
connected and the claim is not well grounded.

The veteran has been given opportunity to submit pertinent 
evidence.  He has been informed of the type of information 
needed to support the claim, and such information has not 
been forthcoming.  Moreover, there is no indication that 
there exists evidence which the VA could reasonably obtain, 
thus, the Court's concern in Robinette has been satisfied.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, in view 
of the notice provided to the appellant, there is no 
prejudice in the Board's deciding the subissue of whether the 
claim is well grounded.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for residuals of a low back 
injury is denied on the basis that the claim is not well 
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

